Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 19, 2014

The Court of Appeals hereby passes the following order:

A15A0383. ANTHONY K. REESE v. R. H. TIPPINS, EVANS COUNTY
    SHERIFF.

      On August 1, 2014, the trial court granted Sheriff R. H. Tippins’s motion to
dismiss the petition for mandamus filed by Anthony K. Reese. Reese filed this
appeal. The Supreme Court, however, has exclusive appellate jurisdiction over all
cases involving extraordinary remedies, including mandamus. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83)
(2006). Accordingly, this case is hereby TRANSFERRED to the Supreme Court for
disposition.

                                      Court of Appeals of the State of Georgia
                                                                           12/19/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.